El Juez Asociado Señor Serrano Geyls
emitió la opinión del Tribunal.
Expedimos mandamiento de certiorari en este caso para revisar una resolución del Tribunal Superior, Sala de San Juan, la cual sostiene que el art. 15 de la Ley núm. 279 de 1946, conocida como la Ley de Automóviles y Tránsito (9 L.P.R.A. see. 185) según enmendada por la Ley núm. 156 de 26 de abril de 1951 {Leyes, pág. 369) no autoriza al Co-misionado del Interior, hoy Secretario de Obras Públicas, a fijar límites de velocidad en los caminos de la zona rural del país.
La controversia se originó en el Tribunal de Distrito, Sala de San Juan, con motivo de haberse denunciado a varios con-ductores por alegadamente violar los límites de velocidad fija-dos por el Secretario de Obras Públicas en diversos sitios de la Carretera núm. 1 y la Avenida 65 de Infantería. Los acusados presentaron excepciones perentorias sosteniendo que el Secretario carecía de autoridad legal para reglamentar la velocidad en la zona rural y para fijar límites de velocidad mayores que los estipulados por la ley. Por tales motivos solicitaron se les absolviera del delito imputado. De una reso-lución ordenando el archivo de las denuncias recurrió El Pueblo ante el Tribunal Superior por medio de una solicitud de certiorari. Visto el recurso con la intervención de las partes y del juez recurrido(1), el Tribunal Superior confirmó las resoluciones de la sala sentenciadora.
*766I-i
Antes de resolver el asunto en su fondo debemos enfrentarnos a una cuestión jurisdiccional. (2) ¿Tenía el Tribunal Superior facultad para revisar mediante certiorari el fallo del Tribunal de Distrito por el cual se decretó el archivo de las denuncias? Es obvio que si el Tribunal Superior no tenía esa facultad tampoco la tiene este Tribunal para revisar lo actuado por él. Comenzamos el análisis con tres principios básicos.
Primero, es claro que la sentencia dictada por el Tribunal de Distrito constituyó una disposición final del asunto y que la índole del planteamiento impedía al juez sentenciador ordenar la presentación de otra denuncia por los mismos hechos. Arts. 150 a 158 del Código de Enjuiciamiento Criminal (34 L.P.R.A. sees. 361-369) ; García v. Corte, 68 D.P.R. 22 (1948).
Segundo, nuestra legislación no autoriza ni nunca ha au-torizado el uso del recurso de apelación por parte de El Pueblo para revisar en el Tribunal Superior sentencias absolutorias dictadas por el Tribunal de Distrito. (3) Art. 2 de la Ley de 28 de mayo de 1904 (34 L.P.R.A. sec. 80) ; sec. 19 de la Ley de la Judicatura (4 L.P.R.A. see. 122), Regla 9 de las Reglas de Apelación al Tribunal Superior (4 L.P.R.A. pág. 1013).
Tercero, en las circunstancias del caso presente tal apelación o cualquier otro recurso, si autorizado por la ley, de manera alguna transgreden los derechos constitucionales del acusado y particularmente su privilegio a no ser expuesto dos veces (double jeopardy) por los mismos hechos. Bassing *767v. Cady, 208 U. S. 386, 391 (1908); Collins v. Loisel, 262 U. S. 426, 429 (1923); Wade v. Hunter, 336 U. S. 684, 688 (1949); Cf. García v. Corte, supra.
Así ubicado el problema, la cuestión se reduce a resolver si nuestra ley de certiorari y las normas que en torno a ella se han desarrollado en el país, autorizan la expedición del auto por el Tribunal Superior en la actual controversia. Es indispensable, desde luego, que al realizar esa pesquisa calibremos los efectos que pueda tener nuestro fallo sobre la administración de la justicia penal y sobre la organización judicial puertorriqueña.
Dice la ley aplicable:
“El auto de certiorari es un auto expedido por un tribunal superior a otro inferior, por el cual se exige del último la remi-sión al primero, de una copia certificada de las diligencias pen-dientes en el tribunal inferior o los autos de alguna causa ya terminada, en aquellos casos en que el procedimiento adoptado no esté de acuerdo con las prescripciones de la ley, y con objeto de terminar los procedimientos cuando el tribunal inferior rehu-sare hacerlo fundado en bases erróneas.” (32 L.P.R.A. see. 3491.)
La mera lectura de esta disposición comprueba que el caso que nos ocupa encaja perfectamente en ella. El Tribunal Superior y el de Distrito están obviamente comprendidos en sus términos y se interesa determinar si el Tribunal de ins-tancia ha procedido “de acuerdo con las prescripciones de la ley”. Cf. Pérez v. Tribunal de Distrito, 69 D.P.R. 4, 16 (1948). Es elemental, además, y no requiere la cita de auto-ridades, que uno de los fundamentos para expedir el auto es el de no existir un remedio de apelación adecuado que pro-teja debidamente los derechos del peticionario. Por consi-guiente, habría que buscar en factores extrínsecos a la ley las razones para negar el recurso en las presentes circunstancias.
Esas razones son en primer término, de origen histórico, aplicables en general a los Estados Unidos y en particular a Puerto Rico. United States v. Sanges, 144 U. S. 310 (1892) *768es probablemente la mejor expresión de las primeras. Los Estados Unidos solicitaron del Tribunal Supremo federal que expidiera un auto de error (writ of error) para revisar un dictamen de la Corte de Circuito decretando el archivo de una acusación. Se planteó el problema de si el Tribunal tenía jurisdicción sobre el asunto bajo las disposiciones de una ley que permitía el uso de esos recursos “en cualquier caso que envuelva la interpretación o aplicación de la Constitución de los Estados Unidos”. Ley de 3 de marzo de 1891, 26 Stat. 827, 828. Al comenzar el análisis dijo el Juez Gray: “Esta ley, como todas las leyes del Congreso, y aun la Constitución, debe leerse a la luz del common law, del cual se deriva nuestro sistema legal.” (Pág. 311.) Partiendo de esa base, el Tribunal concluyó que el derecho inglés, “aunque no completa-mente libre de dudas” al respecto, permitía únicamente al acusado obtener un auto de error o un nuevo juicio en casos criminales, y que en los Estados Unidos estaba decidido por el peso abrumador de las autoridades que en el derecho común el estado no podía obtener un auto de error para revisar una sentencia favorable al acusado, excepto cuando así se auto-rizara expresamente por una ley. No obstante, el Tribunal aceptó que en cuatro estados — North Carolina, Maryland, Louisiana y Pennsylvania — se había permitido al gobierno utilizar la apelación o el auto de error para revisar una sen-tencia favorable al acusado dictada a base de una excepción perentoria, de una moción de veredicto especial o de una mo-ción para que no se dictara sentencia. Atribuyó esos fallos al hecho de que “el asunto se había decidido por la práctica an-tigua antes de que se cuestionara”. (Pág. 316.)
La opinión en Sanges adolece de notorias debilidades. En primer lugar, se ha demostrado concluyentemente que en In-glaterra el antiguo derecho común permitía a la Corona uti-lizar un variado número de recursos, entre ellos el auto de error .y el certiorari, para revisar sentencias favorables a los acusados. Los tribunales norteamericanos que, fundándose en el common law inglés, se negaron a reconocer el derecho del *769gobierno a utilizar tales recursos, tuvieron una base muy endeble. Kronenberg, Right of a State to Appeal in- Criminal Cases, 49 J. of Grim. L.,.Crim. Pol. Sc. 473 (1959) ; More-land, Modern Criminal Procedure (1959) pág. 273; Johnson, The Right of the State to Sue Out a Writ of Error in Criminal Cases, 11 Chi. Kent Rev. 85, 86-91 (1932); Harris, The Law of Certiorari (1893) pág. 5. Segundo, “los tribunales supremos de doce estados .... han fallado que el estado tiene derecho a litigar un aruto de error como cuestión de prerro-gativa bajo las constituciones de esos estados; que ese derecho debe reconocérsele al estado bajo la constitución a menos que expresamente se le prohíba; y que la interpretación correcta del significado del auto de error en el common law es la de un auto de error que puede litigarse tanto por un acusado convicto como por el estado.” Johnson, oh. cit. pág. 99. En ninguno de esos doce estados existía una ley o disposición constitucional que expresamente autorizara al gobierno a obtener autos de error en casos criminales.(4) Tercero, es incorrecto que la antigua práctica fuera concluyente en todos esos estados. Varias de las opiniones consideraron el asunto en sus méritos y autorizaron el uso del recurso por el estado luego de un concienzudo examen del problema. Así por ejemplo, el Tribunal Supremo de Maryland, en la que se afirma es la primera opinión que se dictó en los Estados Uni-dos sobre el tema — Johnson, oh. cit. pág. 91 — luego de anali-zar las circunstancias históricas, dijo:
“Y no existe razón suficiente por la cual el Estado no tenga derecho a un auto de error en una causa criminal. Es tal vez un derecho que deba usarse muy poco, y nunca con propósitos opresivos o sin necesidad; algo que raramente o nunca pasará, y no sería tolerado por la opinión pública. Pero como el Estado no tiene interés en castigar a un ofensor excepto con fines de *770justicia general en relación al bienestar público, no debemos temer a ese abuso; y como el poder de revisión se dirige a lograr uniformidad en los fallos, es correcto y propio que el recurso esté a la disposición del Estado, en la misma proporción en que es esencial a la debida administración de la justicia que la ley penal .... sea cierta y conocida, tanto para el gobierno de los tribunales e información del pueblo como para servir de guía a los jurados . . .” State v. Buchanan, 5 Harr. & J. 317 (1804) citado en Johnson, ob. cit. pág. 92. Véanse, además, otros casos descritos en dicho artículo.
Sin embargo, e independientemente de esas notables defi-ciencias de la opinión en United States v. Sanges, lo verda-deramente importante es que ese fallo y los precedentes esta-tales en que se apoya no pueden tener aplicación alguna a nuestro caso porque la doctrina de interpretación estricta de las leyes que derogan el common law — por cierto bastante de-sacreditada hoy día en los mismos Estados Unidos (5) — no puede tener vigencia en una jurisdicción donde no existe ni nunca ha existido el common law, En otras palabras, no po-demos valernos de Sanges y otros fallos estatales similares para limitar el sentido natural y lógico de los términos de nuestra ley de certiorari porque las restricciones que de ellos surgen tienen como único fundamento una trayectoria his-tórico-jurídica que no es nuestra ni de la cual podemos apropiarnos.
Hay, por lo tanto, que buscar los elementos de juicio en el desarrollo histórico de las disposiciones pertinentes nuestras. Sabemos que en Puerto Rico el estado no puede utilizar el re-curso de apelación para revisar en el Tribunal Superior una sentencia de absolución dictada por el Tribunal de Distrito y que nuestros legisladores, al adoptar el enjuiciamiento criminal de California, eliminaron las disposiciones (6) que hu-biesen autorizado tal apelación. Por otro lado, conocemos el *771principio elemental de que el certiorari, como los demás re-cursos extraordinarios, procede precisamente cuando no existe un recurso de apelación o cualquier otro recurso ordinario que proteja eficaz y rápidamente los derechos del peticionario. (7) Más aún, sabemos que la jurisprudencia de este Tribunal relativa al certiorari ha estado orientada por el deseo de ofre-cer un remedio rápido y eficaz, tanto en la esfera penal como en la civil, en situaciones en las cuales por deficiencias de los remedios procesales ordinarios esté en peligro la justicia o un importante interés social. Algunos ejemplos tomados de nuestra prolífica jurisprudencia sobre certiorari (8) son sufi-cientes para marcar la actitud que hemos seguido en el pasado, En los casos de desahucio y en los de reclamaciones que no exceden de $300, aunque la ley aplicable disponía expresa-mente que habría una sola apelación, hemos expedido el auto en numerosas ocasiones para revisar lo actuado por el tribunal intermedio. (9) Hemos también autorizado el recurso en casos en que existe el remedio de apelación pero es inadecuado y aún, en circunstancias extraordinarias, cuando siendo efi-caz, el peticionario ha dejado transcurrir el término jurisdic-cional. (10) Idéntico criterio se ha seguido en casos de órdenes y resoluciones interlocutorias de las cuales podía recurrirse en la apelación principal. (11) En Bull Insular Line v. Tribunal Superior, 79 D.P.R. 230 (1956) luego de resolver que bajo la vigente Ley de la Judicatura tiene autoridad el Tribunal Superior para expedir autos contra el Tribunal de Distrito, (12) *772se sostuvo que si luego de expedido un auto de certiorari se perfeccionaba la apelación ordinaria en el mismo pleito, aún así se podría resolver la cuestión por medio del recurso extra-ordinario, si éste era más adecuado que la apelación.
En la esfera penal hemos autorizado el uso del certiorari en numerosas ocasiones, tanto a solicitud del acusado como de El Pueblo, cuando no existía el remedio de apelación. Ejemplo de los primeros son Alcalá v. Corte, 66 D.P.R. 430 (1946); Méndez Bas v. Corte, 44 D.P.R. 538 (1933); Fontaine v. Corte, 57 D.P.R. 139 (1940); Segarra v. Corte, 61 D.P.R. 202 (1942); Germán v. Corte, 63 D.P.R. 612 (1944); López v. Tribunal Superior, 79 D.P.R. 498 (1956); y Rodríguez v. Corte, 60 D.P.R. 919 (1942). En este último fallo expresamos que procedía el certiorari “considerando que la cuestión cuya revisión se solicita es una de procedimiento a la vez que de jurisdicción .... y que contra las órde-nes impugnadas no existe recurso de apelación . . (Págs. 920-921.)
Hemos trazado el mismo derrotero cuando ha sido El Pueblo el solicitante. (13) En Pueblo v. Corte, 44 D.P.R. 703 (1933) la corte de distrito no hizo constar la reincidencia ni impuso la pena que la ley señalaba. Aunque finalmente este Tribunal anuló el auto que a solicitud del Fiscal había expe-dido, lo hizo únicamente porque el convicto había ya cumplido la sentencia. Sobre la procedencia del recurso se dijo en la opinión: “Sin embargo, entrelazada como está la cuestión de forma con la de fondo, bien podría esta Corte, especialmente no existiendo como no existe recurso de apelación, no sólo ordenar a la corte de distrito que registrara su decisión expre-*773sámente, si que además lo hiciera ajustándose a los principios que en esta opinión se establecen .. ” (Pág. 711. Énfasis su-plido.) En Pueblo v. Tribunal de Distrito, 66 D.P.R. 399 (1946) a solicitud del gobierno se anuló mediante auto de certiorari una resolución del antiguo Tribunal de Distrito suspendiendo la sentencia en un caso de delito menos grave. En Pueblo v. Tribunal de Distrito y Colón, 74 D.P.R. 838 (1953) también a solicitud del gobierno anulamos mediante certiorari una resolución del antiguo Tribunal de Distrito de-cretando el archivo y sobreseimiento de uno de los cargos de la acusación. Se planteó al Tribunal exactamente la misma alegación que aquí confrontamos, sostenida por los mismos argumentos.(14) Al rechazar ese planteamiento dijimos:
“En vista de las disposiciones del artículo 670 del Código de Enjuiciamiento Civil, definiendo y autorizando el auto de certio-rari, y considerando el alcance y dilatada esfera de acción reco-nocídale por nuestras decisiones, no procede que adoptemos la doctrina que invoca el interventor. Si decidiéramos lo contrario, estaríamos limitando y restringiendo injustificadamente la fun-ción y uso de ese remedio, y renunciando al poder que, en el ejercicio de nuestra discreción, hemos tenido siempre para revisar en esa forma resoluciones y providencias originadas en procesos criminales, tanto a solicitud del acusado, como a instan-cias de El Pueblo, generalmente si contra ellas no puede inter-ponerse recurso de apelación, y a nuestro juicio existen cir-cunstancias que justifiquen la revisión.” (Pág. 846. Énfa-sis suplido.)
En Pueblo v. Tribunal Superior, 79 D.P.R. 766 (1956) anulamos, mediante certiorari expedido a solicitud del go-bierno, una resolución declarando con lugar una excepción perentoria contra la acusación por falta de hechos constitu-*774tivos de delito público, y en Pueblo v. Tribunal Superior, 81 D.P.R. 455 (1959) una resolución decretando el archivo de una causa bajo el art. 448(1) del Código de Enjuiciamiento Criminal. (15)
En resumen, no hemos podido encontrar ni se nos ha citado una sola sentencia de este Tribunal, en la cual nos hayamos negado a expedir un auto de certiorari por la única razón de que la ley no autorice una apelación en esas circuns-tancias. Por el contrario, en numerosas ocasiones, tanto en el área civil como en la penal, hemos concedido el remedio cuando la ley expresa o implícitamente ha negado la ape-lación. (16)
Se nos dice, sin embargo, que la citada jurisprudencia en el campo penal es inaplicable a la presente contienda por tratarse de recursos librados por el Tribunal Supremo en virtud de una facultad “inherente” para revisar y respon-diendo a su función como tribunal de última instancia “de vigilar la debida impartición de justicia tanto para el acusado' como para el Estado, y de establecer normas uniformes en la administración de la justicia criminal.” Aparte de si existe o no esa facultad “inherente”, lo cierto es que: 1) nunca este *775'Tribunal ha utilizado ese argumento para justificar su in-tervención vía certiorari; 2) ni la ley de certiorari ni la ■jurisprudencia interpretativa dan base a creer que en el .ámbito de ese recurso son más amplios los poderes de este 'Tribunal frente al Tribunal Superior que los de este último ■frente al Tribunal de Distrito; 3) la facultad del Tribunal Superior en este caso no hay que buscarla en una “jurisdicción general revisora o apelativa” sino en la ley de certiorari, de donde brota claramente; 4) si aceptáramos el argumento que se nos propone, tendríamos que decidir que es a este Tribunal al que le compete revisar directamente por certiorari al Tribunal de Distrito en este y casos similares, una proposición que aparte de su dudosa validez jurídica está preñada de dificultades prácticas y en abierto conflicto con el sistema de jerarquía judicial consagrado por la Constitución y las leyes del país. Toledo Alamo, ob cit., págs. 373-375. La verda-dera causa por la cual este Tribunal ha expedido el auto en favor del estado en diversas ocasiones no ha sido por razón de una facultad “inherente” de vigilancia, sino que está conte-nida en las aleccionadoras palabras que el Juez Asociado señor Sifre expresó como criterio unánime en Pueblo v. Tribunal de Distrito y Colón, supra.
“Ha sido nuestra norma el usar de nuestros poderes para dar protección a todas las partes. Altamente injusto sería negársela al estado cuando lo requiera para cumplir con su misión de hacer que se observen las leyes penales y solo pueda obtenerla a través •del certiorari, y tal protección pueda extendérsele por ese medio, sin menoscabar o destruir derechos sustanciales del procesado, condición ésta a la que necesariamente está supeditada la revi-sión por vía de dicho recurso a instancias de El Pueblo, de inci-dentes o actuaciones originadas en procesos de naturaleza penal.” (Pág. 848.)
No hay razón alguna de peso por la cual deba negársele al Tribunal Superior el ejercicio de ese poder, sujeto, natu-ralmente, a la autoridad revisora nuestra.
Podrían, en verdad, ser desastrosas las consecuencias para nuestro sistema de justicia penal si le negáramos al estado la *776oportunidad que hoy solicita. Esa negativa haría de los jue-ces de distrito árbitros finales de todas las cuestiones de dere-cho, legales y constitucionales, que se le plantearen siempre que su resolución fuere desfavorable al estado. Eso signi-ficaría que, en prácticamente todos los delitos menos graves comprendidos en el Código Penal y en numerosísimas leyes especiales como la que ahora analizamos, dichos jueces esta-rían completamente libres para dictaminar en contra de El Pueblo sobre el contenido legal de esas disposiciones y la vali-dez de las defensas constitucionales y de ley que pudieran ofrecerse por los acusados. Aparte de las oportunidades para la arbitrariedad, la corrupción y el favoritismo que tal situa-ción produciría, afortunadamente mínimas en nuestro sistema dada la integridad de nuestros magistrados, está la gran variedad en los fallos que inevitablemente surgiría cuando alrededor de sesenta jueces de idéntica posición jerárquica expresaran criterios sobre esas materias. En esas circuns-tancias y hasta tanto las mismas cuestiones se plantearan en apelación por los acusados, naufragarían nuestra potestad constitucional como “tribunal de última instancia”, los es-fuerzos de los funcionarios de investigación y acusación para obtener una aplicación uniforme de la ley penal, y el elemental derecho de la comunidad a conocer las restricciones penales, sustantivas y de procedimiento, que su gobierno le impone. Estamos convencidos de que ningún legislador razonable, fuere en 1902, 1904, 1952 ó 1960, podría desear una condi-ción tan caótica para el sistema de justicia de su país. (16a)
Tampoco debemos temer a un uso extenso del recurso por parte de El Pueblo, de tal manera que se inunden las salas *777del Tribunal Superior con esta clase de controversias. La experiencia, tanto en los Estados Unidos (17) como en Puerto Rico,](18) comprueba que el estado utiliza muy parcamente sus oportunidades de obtener la revisión de fallos o resolucio-nes dictados en casos criminales. Además, es sabido que en el Tribunal de Distrito la inmensa mayoría de las causas criminales se ventilan sin la presencia de fiscales públicos o privados. Por consiguiente, será únicamente en muy con-tadas ocasiones que se utilizará el certiorari a solicitud del gobierno.
. En consecuencia de todo lo expresado, fallamos que el Tribunal Superior tenía facultad para expedir el auto de certio-rari en este caso,](19) como también la tiene este Tribunal para revisar esa actuación por la misma vía. Borinquen Furniture, Inc. v. Tribunal de Distrito, 78 D.P.R. 901 (1956).
HH
El Tribunal Superior resolvió en cuanto a los méritos del asunto, que el art. 15 de la citada Ley núm. 279 de 1946, según enmendada](20) en 1951, no autoriza al hoy Se-*778cretario de Obras Públicas a fijar límites de velocidad en Ios-caminos de la zona rural del país.
La sala de instancia determinó que el poder del Secretario-“para fijar límites de velocidad en Puerto Rico no puede ser' ejercido en forma alguna con respecto a los caminos de la. zona rural, ya que únicamente de acuerdo con el artículo 15-letra (b) de la Ley antes mencionada, la autoridad del Secre-tario de Obras Públicas para fijar límites de velocidad ha sido' reconocida exclusivamente para regular la velocidad de ve-hículos de motor en las circunstancias específicamente enume-radas en el precepto legal arriba indicado, toda vez que el artículo 15 letra (a) de la Ley de Automóviles de Puerto Rico,, anteriormente citada, es el que gobierna todas las situaciones,, en cuanto a velocidad, que no han sido objeto de una taxativa, enumeración en el inciso (b) de ese mismo artículo 15 del estatuto en cuestión, en relación con el inciso ‘o’ del artículo-17 de la Ley 279 de 1946 según posteriormente enmen-dada.(21) (Énfasis del juez de instancia.) En apoyo de-*779esta determinación se citan los conocidos principios de inter-pretación restrictiva de las leyes penales y de desplazamiento de la reglamentación administrativa por la de la ley.
Examinemos, en primer término, la letra de la ley. “El Secretario de Obras Públicas queda autorizado para esta-blecer zonas y fijar límites de velocidad para, las mismas dentro de los límites fijados en esta Ley; y cuando así lo haga deberá fijar letreros o avisos indicando la velocidad máxima.” Esta disposición contiene dos limitaciones a la autoridad del Secretario. Una le obliga a no aumentar los límites de ve-locidad fijados por la ley para ciertas ocasiones y la otra a fijar letreros o avisos indicando la velocidad máxima. Sin embargo, en la parte pertinente a este caso, el legislador concedió autoridad completa al Secretario para “establecer zonas”. La sala de instancia determinó que debe limitarse esa autoridad para que se ejerza “en las circunstancias espe-cíficamente enumeradas” en la oración anterior a la que esta-mos considerando. Esa oración menciona dos “zonas”, la urbana y aquella “donde hubiere escuelas ubicadas”. (22) Es claramente ilógico suponer que una delegación general para “establecer zonas” haya sido limitada por la ley que la auto-riza a las dos “zonas” que esa misma ley establece, en otras palabras, no puede pensarse que el legislador por un lado concediera al Secretario facultad para “establecer zonas”, y por otro, le privara de ese poder estableciendo él taxativa-mente las únicas “zonas” posibles.
Se nos sugiere, sin embargo, otra interpretación mediante la cual el Secretario tendría la facultad de fijar límites de velocidad en la zona rural pero dentro de los límites esta-blecidos por la ley, tomados éstos separadamente de las cir-cunstancias a las cuales la ley los aplica. Debemos recha-zarla porque: Primero, requiere una labor de cirugía en la ley- — separar los límites de velocidad de las ocasiones a las *780cuales se aplica — para la cual no se nos muestra ni existe ninguna autorización. Así por ejemplo, al ir el Secretario-a fijar límites de velocidad a un camino o carretera clara-mente rural no podría, según esta interpretación, fijarle más de 25 millas por hora, aunque ese límite por disposición ex-presa de la ley es para la zona urbana. Segundo, si no se hace la mencionada separación conduce, aunque por vía más accidentada, al mismo resultado de impedir que el Secretario utilice la facultad de “establecer zonas” que la ley expresa-mente le otorga. Si la delegación es, como se pretende, para que el Secretario reglamente la velocidad en aquellos sitios de la zona rural que tengan características de zona urbana, la delegación para “establecer zonas” resulta enteramente superflua, porque ya la ley expresamente establece esa clase de zonas y lo único necesario entonces hubiera sido facultar al Secretario para reducir los límites de velocidad en las zo-nas prescritas por la ley. Tercero, nos lleva, como veremos más adelante, a los mismos resultados, frustráneos del pro-pósito legislativo, que la interpretación del juez de instancia.
Estamos convencidos, por el contrario, que la única inter-pretación lógica del plan legislativo, y lo que la disposición legal dice, es que el Secretario tiene un poder general de establecer zonas y un poder restringido de fijar límites de velocidad, sujeto este último a los límites establecidos por la ley para ciertas ocasiones específicas y al requisito de fijar avisos. Que ese fue el propósito legislativo surge claramente de un análisis de la legislación de tránsito aprobada a partir de 1940 (23) y de la historia legislativa de la disposición que estamos considerando.
La Ley núm. 279 de 1946, según enmendada, constituye el último esfuerzo legislativo para proveer al país de una efi-*781cíente y moderna reglamentación del tránsito y del uso de ve-hículos de motor. Los esfuerzos en tal dirección se remontan a 1884 cuando entró en vigor un “Reglamento para conserva-ción y policía de las carreteras de Puerto Rico”, aprobado por el gobierno español. Á partir de esa fecha ha habido incesan-tes modificaciones de los preceptos de ley y reglamento(24) a fin de acomodar la legislación a los cambios tecnológicos de la industria y a sus efectos sociales y económicos sobre la comunidad.
La Ley núm. 140 de 6 de mayo de 1940 {Leyes, pág. 783) derogó todas las leyes anteriores y creó un sistema uniforme de reglamentación. En su Sección VI estableció las “limita-ciones de velocidad” partiendo de una “regla básica” que im-ponía a todo conductor la obligación de ser “razonable y pru-dente” y de ejercer un “debido dominio del vehículo”. Luego señaló límites de velocidad desde 15 hasta 45 millas cubriendo situaciones diversas tanto en la zona urbana como en la rural. Más adelante (art. 21) concedió poder a las autoridades locales para permitir, mediante ordenanzas y en sitios específicos, velocidades mayores que las indicadas en la Ley, siempre que no se alteraran la regla básica ni el límite máximo de 45 millas por hora. Al entonces Comisionado del Interior se le conce-dió en cuanto a este aspecto, únicamente la facultad de llevar a cabo investigaciones de puentes, viaductos y escolleras y determinar la velocidad máxima que dichas obras- podían soportar, informando al público sus determinaciones mediante avisos que habrían de colocarse a los extremos de tales obras.
La Ley núm. 55 de 27 de abril de 1942 {Leyes, pág. 527) derogó la citada ley de 1940 y estableció un nuevo sistema de reglamentación del tránsito. Mantuvo (art. 11) la res-ponsabilidad de conducir “en todo tiempo” con “el debido .cui-dado” pero modificó los límites específicos de velocidad, asig-nando un máximo de 48 kilómetros' por hora en los caminos *782públicos (25) y de 24 en las zonas urbanas. También fijó lími-tes para- otros casos específicos (curvas y vehículos pesa-dos).(26) Finalmente, el inciso (e) del mencionado artículo modificó' la autoridad del Comisionado facultándole para dic-tar “reglas adicionales para regular el tránsito de las carre-teras , insulares siempre que no sean incompatibles con las disposiciones de esta Ley.” No consta en la Ley permiso al-guno a las autoridades locales para fijar límites de velocidad.
En 1946 volvió la Asamblea Legislativa a crear un nuevo sistema de reglamentación del tránsito al aprobar la citada Ley núm. 279 {Leyes, pág. 599) y derogar la Ley de 1942. El art. 15 en su inciso (a) conserva la regla básica del “de-bido cuidado” pero establece los siguientes nuevos límites de velocidad: 25 millas por hora en la zona urbana, 15 en las curvas e intersecciones donde la vista no fuere clara o al pasar una escuela pública y 45 millas en los demás casos. Añade luego que “el Comisionado del Interior queda por la presente autorizado para establecer zonas en las carreteras públicas y fijar límites de velocidad para las mismas.” Más adelante el inciso “o” del art. 17 . repitió la autorización al Comisionado de dictar reglas adicionales, no incompatibles con la Ley, para regular el tránsito, pero amplió su jurisdic-ción para cubrir los “caminos públicos” (27) en lugar de única-mente las “carreteras insulares” como decía la Ley de 1942.
En 1951 la Asamblea Legislativa se ocupó nuevamente de los límites de velocidad. La Ley núm. 156 de 26 de abril de ese año {Leyes, pág. 369) enmendó el art. 15, según lo hemos transcrito anteriormente. Esa enmienda conservó la regla básica del “debido cuidado”, fijó límites de velocidad para ciertos casos específicos y, muy significativamente, eliminó *783el límite máximo general de velocidad. Además, amplió las facultades del Comisionado para, en general, autorizarlo “a establecer zonas y fijar límites de velocidad para las mis-mas” dentro de los límites fijados por la Ley, contrario a la disposición de 1946 que solamente le autorizaba, como hemos señalado, a establecer “zonas en las carreteras públicas y fijar límites de velocidad para las mismas.. .” (Énfasis su-plido.) La enmienda de 1951 no introdujo, además, modi-ficación alguna en las facultades generales del Comisionado* para “regular el tránsito en los caminos públicos.”
Esta breve incursión en las leyes de tránsito a partir de 1940 establece los siguientes hechos:
1. Todas las leyes han incluido una regla básica de “de-bido cuidado” o “debido dominio del vehículo”.
2. Junto a esa regla básica siempre se han hecho figurar limitaciones específicas de velocidad para darle contenida preciso a la norma general. No obstante, esas limitaciones-han sido cada vez menos detalladas. En 1940 se aplicaban a-, edificios o terrenos escolares, pasos de ferrocarril o de tran-vías cuando la vista estuviere obstruida, distritos comer-ciales, pasos a nivel en que la vista no estuviere obstruida y parques públicos, y se proveía un límite final de 45 millas-por hora para todas las demás ocasiones. En 1942 se fijó-un límite máximo general de 48 kilómetros, y límites específi-cos para la zona urbana, las curvas y los vehículos pesados. En 1946 también se estableció una limitación máxima (45> millas) y límites específicos para la zona urbana y las curvas e intersecciones. Finalmente en 1951, se elimina por vez-primera el límite máximo y se especifican de nuevo límites para la zona urbana, las curvas e intersecciones y las zonas-escolares.
3. Paralelo a esa reducción en los detalles ha habido un correspondiente aumento en la autoridad delegada al Comi-sionado (Secretario) para fijar límites de velocidad. En 1940 podía establecerlos únicamente para puentes, viaduc-tos y escolleras, mientras se delegaba en las autoridades lo*784cales la mayor parte de la autoridad para complementar las disposiciones de la ley. En 1942 se elimina la delegación a las autoridades locales y se da poder al Comisionado para dictar “reglas adicionales para regular el tránsito de las ca-rreteras insulares... ”. En 1946 esa delegación general cubre los “caminos públicos” en lugar de únicamente las “ca-rreteras públicas” y se autoriza, además, específicamente, al Comisionado a establecer “zonas en las carreteras públicas y fijar limitaciones de velocidad para las mismas”, dentro de los límites fijados por la ley. Finalmente, en 1951 se le .autoriza a establecer “zonas y fijar límites de velocidad para las mismas”, sin especificar que tiene que ser en las “carre-teras públicas”, a la vez que se conserva la delegación general ■según fue establecida en el art. 17 (o) de la Ley de 1946. Es evidente que en 1951 la Asamblea Legislativa consideró que el mejor plan de reglamentación era uno mediante el cual se designaran por ley algunos límites de velocidad a la vez -que se delegaba autoridad en el funcionario encargado de ad-ministrar el sistema para reglamentar todas las demás si-tuaciones.
En 1957 la Asamblea Legislativa confirmó una vez más su deseo de delegar en el Secretario de Obras Públicas la casi totalidad de la reglamentación. La Ley núm. 1 de 5 de agosto de 1957 {Leyes, pág. 553) estableció límites generales para las zonas urbanas y rural y algunos casos especiales y dis-puso que el Secretario “podrá fijar por reglamento, tanto para la zona urbana como para la zona rural, límites de velocidad mayores o menores a los anteriormente expresados, mediante el establecimiento de zonas en las que se fijarán letreros o avisos indicando la velocidad máxima fijada para la zona. En ningún caso podrá el Secretario fijar límites de velocidad mayores de 50 millas por hora”.
Esa trayectoria de nuestras leyes de tránsito no es inusi-tada. Es la misma que en numerosos aspectos de la adminis-tración pública han seguido todos los gobiernos modernos al •enfrentarse a problemas sociales de tal dimensión y comple-*785jidad que se hace imposible reglamentarlos mediante los canales legislativos ordinarios.
Plena confirmación del propósito legislativo de dar auto-ridad al Secretario, tanto sobre la zona urbana como sobre la zona rural, se encuentra en las palabras pronunciadas por el Presidente de la Comisión Jurídico Penal al explicar el al-cance de la enmienda de 1951 a sus compañeros de la Cámara de Representantes.
“Señor Presidente y compañeros: Este proyecto tiende a enmendar la Ley 279 de 1946, o sea la Ley de Tránsito. Tiende a establecer un poco más de penalidad a aquellas personas que guian en estado de embriaguez y, asimismo, a establecer, a fijar, que el Comisionado de lo Interior pueda reglamentar el tránsito en forma de determinar en qué secciones puede correrse a cierta velocidad, tanto en las zonas urbanas como en las rurales de Puerto Rico. Eso es lo que establece el proyecto en cuanto a penalidades y en cuanto a reglamentación del tránsito.”(28)
¿Cuáles serían las consecuencias si adoptáramos la inter-pretación del tribunal de instancia?(29) Habría un límite máximo general de 25 millas por hora para la zona urbana y de 15 millas (sujeto a ciertas condiciones) para las curvas, intersecciones y zonas escolares. El Secretario podría redu-cir esos límites, pero no podría fijar límites para otras zonas. Por consiguiente, en todas las carreteras estatales, los cami-nos municipales, los puentes, viaductos, escolleras, etc., en otras palabras, en todos los lugares no comprendidos en las categorías ya mencionadas, no habría límites de velocidad específicos y prevalecería, como única norma legal para go-*786bernar la velocidad de los vehículos de motor, el principio general de “debido cuidado” y “debido dominio” que provee el inciso (a) del art. 15. Al aplicar ese principio en los miles de casos ante su consideración, los jueces tendrían necesaria-mente que encargarse de fijar los límites de velocidad. Es obvio que la judicatura no posee los conocimientos técnicos, ni el equipo ni el tiempo para asumir esa responsabilidad y que, aun en la hipótesis de que los poseyera, el proceso sería interminable. No podemos atribuir al legislador el absurdo de privar a la zona rural de límites de velocidad específicos o de encargar a los jueces la realización de esa tarea.
En varias de las leyes, a partir de 1916, el legislador dispuso que la violación de los límites de velocidad específi-cos constituiría evidencia prima facie de haberse cometido el delito de conducir sin el “debido cuidado”, mientras que en otras señaló que la transgresión de esos límites sería per se un delito. Esa diferencia cobra significado únicamente en relación a quién tiene el peso de la prueba en el acto del juicio, una vez la denuncia imputa el delito descrito por la ley. Pueblo v. Casanova, 38 D.P.R. 219, 222 (1928); Polo v. White Star Bus Line, Inc., 54 D.P.R. 243, 247 (1939); 4 Wigmore, Evidence, sec. 1356. No es pertinente, en este caso, a la búsqueda del propósito de la ley mediante el examen de sus precedentes legislativos. Esa búsqueda comprueba que de una u otra manera el legislador, desde 1907 hasta ahora, proveyó a los jueces y a la policía de guías precisas sobre los límites de velocidad o autorizó a algún funcionario a proveerlas, y que nunca estableció el principio del “debido cuidado” aisladamente, dejando a los jueces la entera potes-tad de darle contenido. Mal podríamos pensar que en 1951, cuando ya había comenzado la avalancha de vehículos que hoy colma nuestras calles y carreteras, (30) fuera la voluntad de la ley dejar a la zona rural huérfana de límites específicos de *787velocidad o, si .atendiéramos a la otra interpretación, que se nos propone, sujetar la discreción administrativa a unos lí-mites tan'redúcidós que al aplicarse a dicha zona producirían una parálisis del tránsito.
Es en cierto modo paradójico que en cuanto a este delito, uno de los más sencillos'y ciertamente el más anunciado de nuestra legislación penal, se nos sugiera que adolece del de-fecto constitucional de vaguedad, mientras a la vez se nos ofrece como correcta otra interpretación de la misma ley que se apoya en razones de lógica, historia y sociología. Según ha explicado el" Tribunál Supremo federal “una ley penal viola el requisito'constitucional de certidumbre (definiteness) cuando no ofrece a una persona de inteligencia ordinaria justa notificación .'de que su conducta está prohibida por el estatuto. El principio básico es que no 3e puede hacer res-ponsable criminalmente a ninguna persona por una conducta que ella razonablemente no podía entender estuviese pros-crita”. United States v. Harris, 347 U.S. 612, 617 (1954). En la pág. 624 se mencionan numerosos ejemplos de legisla-ción penal que el Tribunal ha sostenido frente a ataques de vaguedad. Estos incluyen desde la Ley Sherman que prohibe “cualquier contrato, combinación en forma de trust o de otro modo, o conspiración, para restringir el comercio o los ne-gocios entre los estados, o con los países extranjeros”, hasta la Ley Smith qué prohibe “conspirar para • voluntariamente abogar, instigar, aconsejar o enseñar el deber, la necesidad, la deseabilidad y la propiedad de derrocar o destruir cual-quier gobierno en los Estados Unidos por la fuerza o la vio-lencia”. Hemos examinado los precedentes aplicables (31) y *788estamos convencidos de que la ley . que nos .ocupa no sufre del defecto apuntado. Ciertamente, várias de las disposiciones sostenidas por el Tribunal Supremo federal, . entre ellas las dos citadas, son mucho más amplias que la del'presente caso.
No debe .caerse en la superficialidad de creer que. una ley penal es nula por defecto de vaguedad debido a que requiera interpretación. Como señala el maestro Jiménez de Asúa, todas las leyes, aun las “clarísimas”, requieren interpretación. “Toda ley, por el hecho de aplicarse es interpretada, ya que al cotejar su contenido con el hecho real se produce un proceso de subsunción, al que contribuyen los órganos interpretativos (a veces el legislador y el científico y siempre el juez), por procedimientos gramaticales y teleológicos, y con resultados declarativos, restrictivos, extensivos o progresivos.”(32) En cuanto a las leyes penales “hay que armonizar la estricta le-galidad del Derecho punitivo, con la imprescindible interpre-tación teleológica de las normas jurídicas. Reconociendo que el Derecho penal tiene caracteres de mayor certidumbre y es-tabilidad que las otras ramas, es imposible creer que la ley penal, sensu strictu, se basta del todo a sí misma y que sea suficiente interpretarla a la letra. No es un sistema com-pleto y sin lagunas, de modo que con el simple procedimiento lógico, basado en los preceptos legales escritos, se puedan resolver todas las cuestiones.”(33)
El Tribunal Supremo federal muy recientemente ha ex-presado el mismo criterio por unanimidad. Dijo el Juez Frankfurter en United States v. Shirey, 359 U.S. 255, 260 (1959):
*789“Las leyes, incluyendo las penales, no son ejercicios inútiles de composición literaria. Son instrumentos de gobierno, y al interpretarlas ‘el propósito general es una ayuda mucho más importante para el significado que cualquier regla que puedan prescribir la gramática o la lógica formal’. Esto es así porque el propósito de una ley está sumergido en sus palabras, aunque no siempre se exprese de manera pedante en las palabras. El significado de la ley, debe recordarse, es más para sentirse que para demostrarse o, como en algún sitio ha expresado el Juez Learned Hand, el arte de la interpretación es ‘la proliferación del propósito’. Al buscar ese propósito conviene recordar que no importa la elasticidad que pueda concederse al término cien-tífico, éste no puede usarse para describir el proceso legisla-tivo. Ese es un proceso imperfecto pero práctico, mediante el cual el ciudadano ordinario adapta los medios al propósito, ex-cepto cuando se refiere a problemas técnicos fuera del saber del hombre promedio.” (Se han eliminado las citas.)
Se anulará la resolución apelada y se devolverá el caso para ulteriores procedimientos compatibles con esta opinión.
El Juez Asociado Sr. Hernández Matos no intervino.

 Aprovechamos esta sentencia para expresar nuestra desaprobación de la práctica, bastante difundida en los últimos años, de comparecer los jueces recurridos personalmente o por abogado a defender sus resoluciones ante los tribunales de apelación. Esas intervenciones corresponde hacer-las a las partes realmente afectadas por el fallo y no al juez. Unicamente circunstancias verdaderamente extraordinarias justificarían la comparecen-cia del magistrado.


 Los acusados no han comparecido a este Tribunal, pero la cuestión jurisdiccional le fue planteada al Tribunal Superior, el cual la dejó sin resolver.


 La see. 19 de la Ley de la Judicatura establece “el derecho a apelar al Tribunal Superior de cualquier sentencia final del Tribunal de Distrito.” Aunque esa frase, como podrá observarse, expresamente no prohíbe la ape-lación por El Pueblo, estamos convencidos, a la luz del desarrollo his-tórico de nuestra legislación, que la ley no tuvo el propósito de autorizar ese recurso.


 Un compendio de las leyes de los estados relacionadas con las apelaciones por el gobierno en causas criminales se encuentra en The American Law Institute, Code of Criminal Procedure, págs. 1203-1211 (1931); Kronenberg, ob. cit., págs. 476-479. Examínese, además, Miller, Appeals by the State in Criminal Cases, 36 Yale L. J. 486 (1927).


 Fordham y Leach, Interpretation of Statutes in Derogation of the Common Law, 8 Vand. L. Rev. 488 (1950); Hall, Strict or Liberal Construction of Penal Statutes, 48 Harv. L. Rev. 748 (1935).


 Art. 1466 del Código Penal, 51 West’s Annotated California Codes 58.


 “El hecho de que la orden, resolución o sentencia sea inapelable por mandato de la ley, aunque por sí solo no justifica la expedición del certiorari, contribuye de un modo eficaz a mover la discreción judicial cuando concurre un error de procedimiento o un exceso de jurisdicción.” Toledo Alamo, El CerUorari Clásico en Puerto Rico, 16 Rev. Jur. U.P.R. 315, 354 (1947).


 Esa jurisprudencia está hábilmente ordenada y comentada en el citado artículo de Toledo Alamo, pero desafortunadamente sólo cubre la situación hasta 1947.


 Toledo Alamoi, ob. cit., págs. 352-355.


 Did. págs. 349-351.


 Did. pág. 356.


 La Regla 55 de las de Procedimiento Civil vigentes provee que “El *772Tribunal Supremo y el Tribunal Superior podrán expedir autos de certio*-rari, inhibitorios y de quo warranto del mismo modo que los han expedido hasta la fecha.”


 En Pueblo v. Corte, 40 D.P.R. 861 (1930) el Tribunal expresó que “Si bien esta solicitud ha sido presentada en una causa criminal, los prin-cipios generales de certiorari son aplicables a ella.” Pág. 862. En Pueblo v. Corte, 60 D.P.R. 222 (1942) expedimos el auto y anulamos varias órdenes dictadas en favor de un acusado aun cuando El Pueblo podía apelar de la resolución en controversia.


 “Sostiene también que el artículo 348 del Código de Enjuiciamiento Criminal enumera los casos en que El Pueblo de Puerto Rico puede apelar de ‘un fallo absolutorio de un tribunal inferior, no estando el presente caso incluido en ninguno de sus apartados’, y que no siendo apelable una reso-lución como la recurrida, tampoco puede ser revisada por certiorari, de-biendo presumirse que no fue la intención legislativa autorizar la revisión por medio de dicbo recurso.” (Pág. 845.)


 Véase también Pueblo v. Tribunal Superior, 80 D.P.R. 702 (1958) donde a petición del estado revisamos mediante certiorari una resolución del Tribunal Superior ordenando al fiscal entregarle al acusado copia de la declaración que éste prestó en la investigación preliminar.


 Hemos encontrado una sola sentencia de este Tribunal, Pueblo v. Gaetán, Juez Municipal, 46 D.P.R. 632 (1934), en la cual se planteara la cuestión que hoy confrontamos. Negamos el auto por haber existido “dila-ción innecesaria” de parte de El Pueblo y expresamos, sin analizar el pro-blema, que “más bien creemos que el mandamus hubiera sido el remedio adecuado para obligar a la corte municipal a conocer del caso”. (Pág. 635.) Esa expresión debe entenderse revocada a la luz de lo que hoy resolvemos. El Tribunal Supremo del estado de Washington ha resuelto en circunstan-cias prácticamente idénticas a las del presente caso que procede el certiorarL State ex rel. Brown v. Brinker, 194 Pac. 574 (1921); State v. Rear, 105 P.2d 827, 828 (1940). Cf. State v. Muolo, 172 Atl. 875 (Conn. 1934); State v. Coleman, 190 Atl. 791 (R. I. 1937); Right of State to writ of certiorari in criminal case, 109 A.L.R. 793 (1937); Right of prosecution to review of decisions quashing or dismissing indictment or information, or sustaining demurrer thereto, 92 A.L.R. 1137 (1934).


 Cierto es que la disciplina de los jueces y su acatamiento a la ley no se nutren principalmente del temor a la revocación, sino de su integridad profesional y personal, de la vigilancia de la ciudadanía y de sus compa-ñeros de estrado y de profesión, y en última instancia de las tradiciones de respeto a la ley que existan en la comunidad. Pero ningún sistema de justicia podría subsistir en un mundo tan complejo como el presente sin que al tope de la organización existiera una voz autorizada que fijara de manera final y uniforme el significado de la ley.


 Kronenberg, oh. cit., pág. 480.


 Información suministrada por la Secretaría de este Tribunal de-muestra que en el año fiscal 1958-59 se interpusieron 133 apelaciones cri-minales, de las cuales solamente una fue sometida por El Pueblo.


 Es completamente innecesario enumerar aquí las otras ocasiones ■en que procedería el recurso en el Tribunal Superior a solicitud de El Pueblo. Basta mencionar que serían aplicables los principios generales que gobiernan el certiorari y las normas más específicas que en torno a él hemos adoptado, particularmente la que prohibe expedir el recurso cuando vaya a tener el efecto de menoscabar o destruir los derechos sustanciales del acusado.


 “Artículo 15.- — (a) La velocidad de un vehículo de motor deberá regularse con el debido cuidado, teniendo en cuenta el ancho, tránsito, uso y condiciones del camino. Nadie deberá guiar a una velocidad mayor de la que le permita ejercer el debido dominio del vehículo y reducir la velocidad o parar cuando sea necesario para evitar atropellar a una persona o chocar con algún vehículo u otro artefacto de transporte que esté en la carretera o entre en la misma ajustándose a los requisitos legales y al deber en que están los conductores y otras personas que usan las carreteras de tener el debido cuidado.
*778“(b) Es ilegal conducir un vehículo de motor a una velocidad mayor de veinticinco (25) millas por hora en la zona urbana; o a una velocidad mayor de quince (15) millas por hora al doblar una curva donde la vista no fuere-clara por un trecho de cien (100) metros hacia delante; o cruzar una inter-sección a una velocidad mayor de quince (15) millas por hora cuando el conductor del vehículo no pueda ver claramente los vehículos que se acerquen o puedan acercarse a dicha intersección dentro de un límite de cincuenta. (50) metros en todas las direcciones, excepto en aquellas intersecciones en que el tránsito esté regulado por luces de tránsito en cuyo caso el conductor que tenga derecho a seguir podrá hacerlo a la velocidad fijada para la zona urbana; o a una velocidad mayor de quince (15) millas por hora al pasar una zona donde hubiere escuelas ubicadas. El Comisionado del Interior queda autorizado para establecer zonas y fijar límites de velocidad para las mismas dentro de los límites fijados en esta Ley; y cuando así lo haga deberá fijar letreros o avisos indicando la velocidad máxima.
“Toda persona que violare cualquiera de las disposiciones de este ar-tículo, incurrirá en delito menos grave y convicta que fuere, se le castigará, con una multa no menor de veinticinco (25) dólares, ni mayor de dos-mil (2,000) dólares, o cárcel por un término no menor de cinco (5) días,, ni mayor de dos (2) años, o ambas penas a discreción del tribunal.”


 “(o) El Comisionado queda por la presente autorizado para dictar reglas adicionales para regular el tránsito en los caminos públicos, siempre que no sean incompatibles con las disposiciones de esta Ley. Estas reglas, una vez promulgadas, tendrán fuerza de ley.”


 También se mencionan las curvas y las intersecciones de las calles, aunque sin denominarlas “zonas”. Considéreseles o no como “zonas”, la conclusión en cuanto a los poderes del Secretario tiene que ser la misma.


 Una ley de 14 de marzo de 1907 {Leyes, pág. 368) fijó por primera vez límites específicos de velocidad para los vehículos de motor. La Ley núm. 75 de 13 de abril de 1916 {Leyes, pág. 144) derogó la ley de 1907, estableció una regla básica de “debido cuidado”, y límites de velocidad gene-rales y para ocasiones específicas.


 La lista completa de las leyes aprobadas' desde principios de este siglo se encuentra en 9 L.P.R.A. pág. 674.


 En su art. 1 la Ley definía “camino público” como “cualquier camino insular :o municipal, o cualquier calle o callejón de cualquier municipio.”


 El art. 10, además, ordenaba “reducir la velocidad” al acercarse a animales y a escuelas y cruces de calles.


 La definición de “camino público” de la Ley de 1946 es la misma de la ley de 1942.


 Actas de la Cámara de Representantes de Puerto Rico, (1951) pág. 819. En su informe al Senado sobre el proyecto de ley que más tarde se convirtió en la Ley núm. 1 de 5 de agosto de 1957 la Comisión de lo Jurídico Penal dijo que: “El propósito de este proyecto es reafirmar la autoridad que tiene el Secretario de Obras Públicas para fijar por reglamento límites de velocidad en las zonas urbana y rural de Puerto Rico.” 9 Diario de Se-siones 2231 (1957).


 Como ya hemos indicado, la Asamblea Legislativa, reunida en se-sión extraordinaria, actuó rápidamente para disipar los efectos de la reso-lución apelada, enmendando el art. 15 de la manera que hemos descrito anteriormente.


 En su Informe Anual de 1955-56 el Departamento de Obras Pú-blicas señala que “el aumento en .el registro de vehículos de motor en Puerto Rico ha sido tal, que de miles de personas que había por cada vehículo regis-*787trado en los primeros años de esta centuria, esta cifra ha bajado a un nivel de 88.8 personas por vehículo en el año 1960. Esto a pesar de que la población fue prácticamente duplicada en el transcurso de estos años.” (Pág. 30.) ■ ■ .


 Véase Quarles, Some ■ Statutory Construction Problems and Approaches in Criminal Law, ■ 3 Vand. L. Rev. 531, 539-543 (1960); Due Process Requirements . of Definiteness in Statutes, -62 Harv. L. Rev. 77 (1948). ' .


 2 Tratado de Derecho Penal 353 (1950).


 Id. pág. 340. Hemos señalado ya en varias ocasiones que lá inter-pretación no ha de regirse por reglas o cánones estrictos, y que' el camino más seguro para el juez es;el de escudriñar las palabras de la ley y las cir-cunstancias de su aprobación y aplicación para descubrir el-fin-que el estar tuto desea obtener. Pueblo v. de Jesús, 70 D.P.R. 37, 42 (1949); Pueblo v. Mantilla, 71 D.P.R. 36, 44 (1950) y casos allí citados; Borinquen Furniture v. Tribunal de Distrito, 78 D.P.R. 901, 905 (1956); Banco de Ponce v. Secretario de Hacienda, 81 D.P.R. 442, 449 (1959); Pueblo v. Toro, 81 D.P.R. 472, 477 (1959).